Citation Nr: 1342300	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  08-06 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral carpal and cubital tunnel syndrome, to include as secondary to either bilateral inguinal hernias, or a service-connected lumbar spine disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected anxiety and depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 1972, with service in the Republic of Vietnam (Vietnam).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2007 and July 2008 of the Columbia, South Carolina, and St. Petersburg, Florida, (respectively) Regional Offices (RO) of the Department of Veterans Affairs (VA).

In December 2011 the Board remanded this case for the development of multiple issues.  Regarding the issue of entitlement to service connection for bilateral carpal and cubital tunnel syndrome, the requested development has been completed and no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

During the pendency of the appeal, the October 2012 rating decision granted the Veteran service connection for degenerative disk disease of the thoroculmbar spine and assigned an initial rating of 40 percent effective November 28, 2006.  Also during the pendency of the appeal, the January 2013 rating decision granted the Veteran service connection for anxiety and depressive disorder and assigned an initial rating of 30 percent effective November 28, 2006.  Thus, all benefits sought on appeal have been granted and those issues are no longer before the Board.  Following the decision, in a January 2013 rating decision effectuated the grant and established service connection for anxiety and depressive disorder and assigned an initial rating of 30 percent effective November 28, 2006.  

The Virtual VA paperless claims processing system contains a November 2013 brief by the Veteran's representative and additional VA treatment records.  Regarding service connection for bilateral carpal tunnel syndrome, all relevant records have been reviewed by the RO in the January 2013 supplemental statement of the case (SSOC). 
 
The issues of entitlement to service connection for bilateral hearing loss and entitlement to an initial rating in excess of 30 percent for service-connected anxiety and depressive disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT
 
The preponderance of the evidence is against a finding that the Veteran had bilateral carpal and cubital tunnel syndrome during service, and the evidence does not relate the current diagnosis of bilateral carpal and cubital tunnel syndrome to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral carpal and cubital tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1112,1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondence in December 2006.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran in the December 2006 letter.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   The Board remanded in December 2011 in order for VA treatment records, private treatment records, and Social Security Administration (SSA) records to be obtained.  They have been obtained and associated with the Veteran's claims file.   As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  However, with respect to the claim for entitlement to service connection for bilateral carpal and cubital tunnel syndrome there simply is no evidence any event, injury or disease in service that may be related to current disability.  There is nothing in the Veteran's service treatment records of any complaints, treatment, or diagnosis of bilateral carpal and cubital tunnel syndrome.  In addition, there are no probative opinions relating the Veteran's bilateral carpal and cubital tunnel syndrome to service.  Thus, the Board finds that a VA examination is not warranted for the issue of entitlement to service connection for bilateral carpal and cubital tunnel syndrome.  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim herein decided.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his current diagnosis of bilateral carpal and cubital tunnel syndrome are related to his military service.  However, after a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claims. 

First, the Veteran has demonstrated that he has a current diagnosis of bilateral carpal tunnel syndrome.  In February 2002 the Veteran was diagnosed with hand paresthesias and though it was not overtly suggestive of carpal tunnel syndrome he had ulnar neuropathy; he received a diagnosis of mild bilateral carpal tunnel syndrome in July 2002.  Thus, the first criteria of service connection has been established.  

According to the Veteran's post-service treatment records, he does have a current diagnosis of bilateral carpal tunnel syndrome.  In February 2002 the Veteran was diagnosed with hand paresthesias and though it was not overtly suggestive of carpal tunnel syndrome he had ulnar neuropathy; he was then diagnosed with mild bilateral carpal tunnel syndrome in July 2002.  Thus, the first element of service connection is established.  

Here, the Board finds no evidence of an in-service injury or disease, the second requirement of service connection.  His service treatment records are void of any reports, complaints, or diagnoses of bilateral carpal and cubital tunnel syndrome.  In addition, on the Veteran's February 1972 Report of Medical History for Separation he was found to be clinically normal and no defects were listed.  Thus, the Board that there is no indication that the Veteran had bilateral carpal and cubital tunnel syndrome during his military service.  The Veteran does not argue to the contrary.  Instead, he has made statements throughout the record to the effect that his bilateral carpal and cubital tunnel syndrome are secondary to his bilateral inguinal hernias.  Of course, as service connection is not established for bilateral inguinal hernias, there is no basis to award service connection for bilateral carpal and cubital tunnel syndrome on a secondary basis.  However, in a statement of January 2013, the Veteran alleges that the bilateral carpal and cubital tunnel syndrome are actually secondary to his now service-connected degenerative disc disease of the thoracolumbar spine.  He provides no evidence to support for either theory, either in the way of a doctor's opinion or a medical text or treatise positing such a connection.  As no theory has been proposed for such a connection and in light of such bald speculation, the Board will not grant an examination.  Service connection on a secondary basis is denied.  

Additionally, there is no continuity of symptoms that would lead one to the conclusion that his current symptoms are of a long-standing nature such that a backwards look could show his disorder actually began in service.  The Board points out that the passage of many years (here, almost 40 years) between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim of service connection.   Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Finally, there is no medical opinion or comments even suggesting that that there exists a medical relationship between bilateral carpal and cubital tunnel syndrome and the Veteran's military service.  A veteran seeking disability benefits must establish not only the existence of a disability, but also that there exists an etiological connection between his military service and the disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  There is no medical evidence or opinion of to this effect.  In addition, in February 2002, October 2002, and November 2002 the Veteran reported that his carpal tunnel syndrome was due to the machinery at work and the repetitive hand movements.  In a private treatment note of October 30, 2002, the Veteran was described as 51 when he developed the insidious onset and progression of upper extremity pain and paresthesia.  He related this problem to a job he took over one year prior, which involved the manufacture of metal tubing that required handling the tubes and breaking them off a machine.  This evidence, related to the Veteran's private physician in the context of treatment is damaging to the Veteran's claim that any service, or for that matter, non service connected disability caused bilateral carpal and cubital tunnel syndrome.  It appears that the Veteran has attempted to mold his story in order to gain benefits in light of evidence to the contrary which shows a post-service work-related injury that caused the bilateral carpal and cubital tunnel syndrome.

Significantly neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such medical evidence or opinion in connection with the service connection claim under consideration.  Moreover, on these facts and as discussed above, VA is not required to arrange for the Veteran to undergo a VA examination or to otherwise obtain a medical opinion in support of his claim.  Thus, there are no probative nexus opinions of record. 

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish an etiological relationship between the bilateral carpal and cubital tunnel syndrome and service on the basis of lay assertions, alone, such attempt must fail.  

In this regard, the Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, as discussed above and below, the Board finds that the Veteran's statements are contradictory and are not deemed credible.  At the time of the Veteran's separation from military service he did not report any symptoms associated with bilateral carpal and cubital tunnel syndrome.  In addition, the Veteran's post-service treatment records, including both private and VA medical records, are silent for reports or discussion of his military service.  In February 2002 and November 2002 the Veteran reported that his carpal tunnel syndrome was due to the machinery at work and the repetitive hand movements.  In October 2002 he reported that the pain began a year prior when he was working with metal tubing.  At the Veteran's December 2012 VA posttraumatic stress disorder examination, he reported that his carpal tunnel syndrome was a new injury "on the job."  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the Veteran's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In light of evidence as noted above, the Board has to question the credibility of the Veteran's current contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's current assertions that his bilateral carpal and cubital tunnel syndrome is due to service are not credible and, thus, are entitled to no probative weight.  In this regard, the record reflects that the Veteran only reported that his bilateral carpal and cubital tunnel syndrome was due to service after filing his claim for service connection.  Furthermore, the Veteran's service treatment records indicate that he denied all conditions at separation of service.  As such, the Veteran's recent lay assertions lack credibility, because they are contradicted by notations in objective records reflecting his contemporaneous reports pertinent to bilateral carpal and cubital tunnel syndrome.  In light of these contradictory statements, any current assertions as to experiencing bilateral carpal and cubital tunnel syndrome since service, advanced in furtherance of the appeal, are deemed not credible.  

The Board further notes that, as for any direct assertions of medical nexus, the matter of the medical etiology of the disabilities under consideration is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the matter of medical etiology of the disability for which service connection is sought.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions as to etiology of the Veteran's bilateral carpal and cubital tunnel syndrome have no probative value.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board notes that the Veteran has also asserted that his bilateral carpal and cubital tunnel syndrome is secondary to bilateral inguinal hernia.  After a careful review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against a grant of secondary service connection of bilateral carpal and cubital tunnel syndrome, specifically because the Veteran is not service-connected for the primary condition of bilateral inguinal hernias.  As the Veteran is not currently service-connected for bilateral inguinal hernias, the secondary service connection claims based on the premise of a service-connected bilateral inguinal hernias must fail.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

For the foregoing reasons, the claim for service connection for bilateral carpal and cubital tunnel syndrome must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990). 


ORDER

Service connection for bilateral carpal and cubital tunnel syndrome is denied. 


REMAND

After a careful review of the Veteran's claims file the Board finds that unfortunately, another remand is warranted. 

In December 2011 the Board remanded the issue of entitlement to service connection for bilateral hearing loss in order for private treatment records, VA treatment records and SSA records to be obtained.  While SSA records, private treatment records, and VA treatment records have been obtained, there is an outstanding audiological examination that must be obtained.  According to the Veteran's VA treatment records, he underwent a fee-based audiological examination in January 2012; a February 2012 VA treatment note stated that it was scanned into VISTA imaging.  Since the January 2012 fee based examination is not of record, the Board finds that on remand it should be obtained and associated with the Veteran's claims file. 

The January 2013 rating decision granted the Veteran service connection for anxiety and depressive disorder and assigned an initial rating of 30 percent effective November 28, 2006.  In January 2013 the Veteran filed a notice of disagreement (NOD) on the initial rating assigned.  The Veteran has not been furnished a Statement of the Case (SOC) that addresses the issue of entitlement to an initial rating in excess of 30 percent for the service-connected anxiety and depressive disorder.  Consequently, the Board must remand to the RO to furnish an SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file all updated VA and private treatment records.  Specifically, obtain the Veteran's January 2012 fee based audiological examination report. 

2.  The RO shall furnish the Veteran a Statement of the Case that addresses the issue of entitlement to an initial rating in excess of 30 percent for the service-connected anxiety and depressive disorder. The RO shall return this issue to the Board only if the Veteran files a timely substantive appeal.

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


